Citation Nr: 0908398	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for atherosclerotic 
heart disease status post myocardial infarction, claimed as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
diabetes mellitus.

4.  Evaluation of diabetes mellitus, currently rated as 40 
percent disabling.

5.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently rated as 10 percent disabling.

6.  Evaluation of peripheral neuropathy of the right upper 
extremity, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico.

In his substantive appeal, the Veteran requested a hearing 
before the Board.  He withdrew his hearing request in March 
2007 and did not request that a hearing be rescheduled.

The issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities as well as the 
issues of higher ratings for peripheral neuropathy of the 
lower extremities and for diabetes mellitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not shown to have been caused or 
aggravated by a service connected disease or injury.

2.  Atherosclerotic heart disease status post myocardial 
infarction is not shown to have been caused or aggravated by 
a service connected disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).

2.  Atherosclerotic heart disease status post myocardial 
infarction is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

The instant claim was received in September 2005.  In 
response, the RO sent the Veteran a letter in December 2005.  
This letter discussed the evidence necessary to support 
claims of entitlement to service connection and secondary 
service connection.  The Veteran was advised of the types of 
evidence he might submit or identify that would support his 
claim.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining further relevant 
evidence.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled providers 
who accurately recited the Veteran's history.  Neither the 
Veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
hypertension or heart disease.  On discharge examination in 
April 1964, the Veteran denied pain or pressure in his chest, 
palpitation or pounding heart, and high or low blood 
pressure.  On physical examination, his heart and vascular 
system were found to be clinically normal.  In June 1964 the 
Veteran certified that his medical condition had not changed 
since his April 1964 examination.

Private treatment records reflect that the Veteran suffered 
an acute arteroseptal myocardial infarction in January 1990.  
High blood pressure was also noted at that time.  The Veteran 
reported that he had been diagnosed with high blood pressure 
one year previously and had not undergone treatment.  High 
blood pressure and status post arteroseptal myocardial 
infarction are shown in subsequent private records.

The report of a September 1990 VA examination does not 
include a diagnosis of diabetes.

Coronary heart disease is noted in an April 1994 laboratory 
report.  

A private laboratory record dated in July 1996 indicates 
blood glucose of 135 milligrams per deciliter.  A subsequent 
treatment report indicates a diagnosis of diabetes mellitus, 
new.  

On VA diabetes mellitus examination in January 2004, the 
Veteran reported that he had been diagnosed with diabetes six 
years previously by his private physician.  He noted that 
insulin therapy had been started one year previously.  

On VA heart examination in January 2004, the examiner noted 
diagnoses of diabetes mellitus, arterial hypertension and 
coronary artery disease status post myocardial infarction in 
1990.  The Veteran reported that a diagnosis of hypertension 
was made at the time of hospitalization in 1990.  The 
diagnoses were hypertensive and atherosclerotic heart 
disease, status post septal myocardial infarction, and 
clinical peripheral vascular insufficiency.

A VA general medical examination was also carried out in 
January 2004.  The Veteran reported a diagnosis of diabetes 
mellitus approximately five years previously when he sought 
care for unexplained weight loss and a feeling of somnolence.  
The examiner also noted that the Veteran was treated for high 
blood pressure.  The diagnoses were diabetes mellitus type 2, 
and arterial hypertension.

In his September 2005 claim, the Veteran asserted that his 
hypertension and myocardial infarction were due to his 
diabetes mellitus.

An additional VA heart examination was conducted in July 
2006.  The Veteran's history was reviewed.  The examiner 
noted that the Veteran suffered from a myocardial infarction 
in January 1990.  He also indicated that the Veteran had been 
followed by the VA primary care clinic since 1999, with 
diagnoses of diabetes mellitus, hypertension, and coronary 
artery disease.  The Veteran reported a history of 
hypertension dating to 1979 and history of myocardial 
infarction in 1990.  He also reported a diagnoses of diabetes 
mellitus between 1979 and 1980 at a local health center, when 
he was placed on treatment with Glynase.  Upon physical 
examination, the diagnoses were hypertensive and 
atherosclerotic heart disease, old anterolateral wall 
myocardial infarction in 1990, and unstable angina.  The 
examiner indicated that, based on the history offered by the 
Veteran, there was a diagnosis of diabetes mellitus and 
hypertension in 1979 to 1980 and that there was myocardial 
infarction in 1990.  He noted that diabetes mellitus was a 
well recognized risk factor for development of early coronary 
artery disease and opined that the Veteran's myocardial 
infarction was more likely than not related to his service-
connected diabetes mellitus.  With respect to the Veteran's 
hypertension, the examiner noted that there was no evidence 
of proteinuria on examination and consequently the Veteran's 
arterial hypertension was not likely related to the service-
connected diabetes mellitus.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed left shoulder disability is the 
result of participation in combat with the enemy.  Therefore, 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for the 
Veteran's heart disease and hypertension.  For purposes of 
establishing secondary service connection, there is post-
service medical evidence of heart disease and hypertension, 
and the Veteran is in receipt of service connection for a 
diabetes mellitus.  He claims that these disabilities were 
the result of his diabetes mellitus.

With respect to hypertension, the VA examiner specifically 
indicated his conclusion that hypertension was not caused by 
the Veteran's diabetes mellitus.  Moreover, despite his 
contentions, the Veteran has neither produced nor identified 
competent evidence showing that his service-connected 
diabetes mellitus either caused or aggravated hypertension.  
Rather, the record establishes that the diagnosis of 
hypertension, made in January 1990, predated the diagnosis of 
diabetes mellitus, which was made in 1996.  Specifically, the 
VA examiner provided a reasoned opinion, based on complete 
review of the record, interview, and examination.  In 
assigning high probative value to this opinion, the Board 
notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file, obtained 
a reported history from the Veteran, and conducted a complete 
examination.  Therefore, the Board finds the VA examiner's 
opinion regarding the etiology of the Veteran's hypertension 
to be of great probative value.  Absent competent evidence 
showing that hypertension is related to the Veteran's 
diabetes mellitus, service connection for hypertension must 
be denied.

With respect to the Veteran's heart disease, the Board 
acknowledges that the July 2006 VA examiner indicated that 
based on the Veteran's reported history, it was more likely 
than not that the myocardial infarction was related to the 
Veteran's service-connected diabetes mellitus.  However, the 
basis for his opinion, as clearly stated by the examiner, is 
the Veteran's report of a diagnosis of diabetes mellitus in 
1979 or 1980.  The record documents a new diagnosis of 
diabetes mellitus in 1996 rather than in 1979 or 1980.  The 
Veteran's report of such diagnosis as early as 1979 is not 
documented in the record and is therefore uncorroborated.  
Furthermore, the Board concludes that such a report is 
unreliable, not credible and does not establish onset of 
diabetes mellitus.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (The Board is not required to accept a physician's 
opinion that is based upon a claimant's recitation of an 
uncorroborated medical history.)  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Clearly, a Veteran is competent to report that 
he experienced symptoms and when those symptoms occurred.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007). However, 
competence and credibility are separate matters which must be 
addressed.  Although the Veteran reported in July 2006 that 
he had a diagnosis of diabetes mellitus as early as 1979, his 
previous reports comport with the medical evidence of record 
in indicating that the diagnosis was in 1996.  When seen in 
February 1990, he reported a history of hypertension, but not 
of diabetes mellitus.  His silence when otherwise speaking 
constitutes negative evidence.  When seen in February 1990 
testing for glucose was negative and in September 1990 
glucose was 101 mg/dl with a normal range of 72-128.  In 
2004, he reported an onset six years earlier.  In a 1996 
record there was a report of new diabetes mellitus and when 
he was age 56, there was a report of onset 1 year earlier.  

Here, the Veteran's report of onset in 1979 or 1980 must be 
balanced against the entire record.  His report of onset in 
1979-1980 is unsupported and inconsistent with his prior past 
statement; the glucose findings in 1990; the report of onset 
1 year prior to age 56; the 1996 report of new diabetes and a 
2004 report of a 6 year history.  We find the assertion of 
onset in 1979 or 1980 to be not credible.  His revised 
history is inconsistent with past statements and inconsistent 
with prior medical evidence.  Accordingly, the Board finds 
that the examiner's opinion, based largely on the Veteran's 
inaccurate and unreliable history, is equally unreliable and 
cannot serve as the basis for the grant of service connection 
for heart disease.

The Board has considered the Veteran's statements concerning 
the etiology of these claimed disabilities.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether his 
hypertension and heart disease are related either to service 
or to his service-connected diabetes mellitus.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of this claimed 
disabilities is far too complex a medical question to lend 
itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
hypertension and heart disease as secondary to diabetes 
mellitus, and there is no doubt to be resolved.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for atherosclerotic heart 
disease status post myocardial infarction is denied.


REMAND

A VA neurological examination was most recently carried out 
in January 2004.  Peripheral neuropathy of the lower 
extremities was diagnosed.  However, the Board finds that a 
current examination should be conducted to determine the 
current severity of this disability.  Additionally, the 
Veteran currently claims that he also has peripheral 
neuropathy of his upper extremities.  The examination should 
include an examination of the upper extremities to determine 
whether a diagnosis of peripheral neuropathy is appropriate, 
and if so, whether such is etiologically related to service 
or a service-connected disease or injury.

The Board is also unable to ascertain the current severity of 
the Veteran's diabetes mellitus based on the record.  The 
most recent VA examination dates to January 2004, and 
although more recent VA treatment records show care for 
diabetes related concerns, they do not address the current 
overall severity of this disease.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurology examination.  

Regarding the claimed peripheral 
neuropathy of the upper extremities, upon 
review of the claims file and examination 
of the Veteran, the examiner should 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present peripheral 
neuropathy of the upper extremities is 
related to the Veteran's service-
connected diabetes mellitus (this 
includes cause or aggravation).  

With respect to the service-connected 
peripheral neuropathy of the lower 
extremities, the examiner should identify 
all current manifestations of the 
peripheral neuropathy.  If neuritis or 
neuralgia are present, the examiner 
should assess their severity in terms of 
mild, moderate, moderately severe, or 
severe.  The examiner should also, to the 
extent possible, indicate symptoms that 
specifically relate to the peripheral 
neuropathy as opposed to other, 
nonservice-connected disabilities.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus.  Upon examination of 
the Veteran, the examiner should identify 
all manifestations of the service-
connected diabetes mellitus.  The 
examiner should specifically state 
whether the Veteran's diabetes mellitus 
involves use of insulin, restricted diet, 
regulation of activities, ketoacidosis, 
or hypoglycemic reactions.  If 
ketoacidosis or hypoglycemic reactions 
are identified, the examiner should 
specifically state whether such require 
hospitalization and if so, how many 
hospitalizations per year.  The examiner 
should also indicate whether the 
Veteran's diabetes requires regular 
visits to a diabetic care provider, and 
if so, whether such are either twice per 
month or weekly.  Finally, the examiner 
should identify all other complications 
resulting from the Veteran's diabetes 
mellitus.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


